United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 5, 2006

                                                            Charles R. Fulbruge III
                            No. 06-20074                            Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GREGORY HOLDEN, also known as Doug,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:05-CR-231-2
                      --------------------

Before JONES, Chief Judge, and SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Gregory Holden

raises arguments that are foreclosed by United States v.

Robinson, 119 F.3d 1205, 1208, 1215 (5th Cir. 1997), which held

that in Hobbs Act prosecutions based on local activities that

affect interstate commerce, the Government need not prove that

the effect of an individual defendant’s conduct was substantial

so long as the regulated activity, in the aggregate, could

reasonably be thought to substantially affect interstate




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20074
                                -2-

commerce.   The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.